PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Patent No. 8,147,648
Issue Date: April 03, 2012
Application No. 12/222,778
Filed: August 15, 2008
For: COMPOSITE SHOWERHEAD ELECTRODE ASSEMBLY FOR A PLASMA PROCESSING APPARATUS
:
:
:                        ON PETITION
:
:



This is a decision on the petition under 37 CFR 1.378(b), filed July 06, 2021 to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

The present request is not signed by an attorney/agent of record. However, in accordance with 37 CFR 1.34(a), the signature of Michael D. Wiggins appearing on the request shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party on whose behalf he or she acts

The above patent expired for failure to timely submit the 7½ year maintenance fee by 
April 03, 2020. However, since petitioner has demonstrated to the satisfaction of the Commissioner that the delay in timely paying the maintenance fee was unintentional, the petition under 37 CFR 1.378(b) is hereby GRANTED.

Applicant appears to have paid the surcharge in the amount of $500 with the maintenance fee. Since the statutory period to file has ended and the patent has expired, the current maintenance fee in the amount of $3,760 has been charged to the deposit account as authorized.

The maintenance fee is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.

Telephone inquiries concerning this decision should be directed to Jonya Smalls, Paralegal Specialist at 571-272-1619.




/JOANNE L BURKE/Lead Paralegal Specialist, OPET